Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0299. DARRYL W. HICKS v. BUS STOP FINANCIAL CORPORATION.

      In this civil action, the trial court entered judgment in favor of the plaintiff on
October 15, 2014. On November 19, 2014, the defendant, Darryl W. Hicks, filed a
notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or
order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Hicks’s notice of
appeal is untimely, as it was filed 35 days after entry of the judgment he seeks to
appeal. Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/04/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.